LOBRANO, J„
DISSENTS WITH REASONS
hi respectfully dissent from the majority’s decision finding the State failed to establish every element of the charged offense of obstruction of justice under the standard set forth in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), thus reversing defendant Khoi Hoang’s (“Defendant”) conviction and vacating his life sentence as a multiple offender. For the following reasons, I find the evidence offered by the State was sufficient to support Defendant’s obstruction of justice conviction and I would therefore affirm the conviction and address Defendant’s remaining claims regarding his multiple offender adjudication and sentencing.
Defendant was found guilty of La. R.S. 14:130.1, obstruction of justice, which provides, in pertinent part:
A. The crime of obstruction of justice is any of the following when committed with the knowledge that such act has, reasonably may, or will affect an actual or potential present, past, or future criminal proceeding as hereinafter described:
(1) Tampering with evidence with the specific intent of distorting the results of any criminal investigation or proceeding which may reasonably prove relevant to a criminal investigation or proceeding. Tampering with evidence shall include the intentional alteration, movement, removal, or addition of any object or substance either:
|2(a) At the location of any incident which the perpetrator knows or has good reason to believe will be the subject of any investigation by state, local, or United States law enforcement officers; or ....
Thus, “[njothing beyond “movement” of the evidence is required by the statute if accompanied by the requisite intent and knowledge. State v. Powell, 2015-0218, p. 11 (La. App. 4 Cir. 10/28/15), 179 So.3d 721, 728 (citing State v. Jones, 2007-1052, p. 10 (La. 6/3/08), 983 So.2d 95, 101). *480Knowledge is “an acquaintance with fact or truth ... or a “state of knowing or understanding.” Jones, 2007-1052 at p. 9, 983 So.2d at 101.
Notably, although not addressed by the majority opinion, the trial court instructed the jury, consistent -with La. R.S. 14:24, on the law of principals, as follows:1
Article 24 of the Revised Statutes defines principals as all persons concerned in the commission of a crime whether present or absent and whether they directly commit the act constituting this offense, aid and abet in its commission, or directly or indirectly counsel or procure another to commit the crime are principals.
The general rule of law as to principals is that what one does through another’s agency is to be regarded as done by himself, and a person whose sole will procures the commission of a crime is a principal without regard to the physical agencies he employs and whether present or absent when the act was done.
All persons knowing the unlawful intent of a person committing a crime who are present, consenting thereto, and aiding or abetting either the furnishing the weapon for the attack, encouraging by words or gestures, or endeavoring at the time of the commission of the offense to secure the safety of concealment of the offender are principals and equal offenders and subject to the same punishment.
There are two sorts of principals: Those who are the actual perpetrators in the crime and those who are present or absent, assisting, abetting, counseling and instigating the commission of the offense.
Further, each person consenting to the commission of an offense by doing any one act which is an ingredient in the crime or immediately connected with or leading to its commission is a principal. Mere presence at the scene of a crime does not, however, make one a principal. Mere |aknowledge of a co-conspirator’s intent is not sufficient to make one a principal. There must be proof that he actually committed the crime or that he had agreed to commit it or was present with a design to encourage, incite, or in some manner aid and abet or assist in its actual perpetration.
[[Image here]]
Thus, one who by any act tending to facilitate the execution of a crime acted with knowledge and intent to aid his accomplice in his unlawful design is also a principal in the eye of the law and is equally guilty with the actual perpetrator of the offense.
In other words, what one does through another’s agency is to be regarded as done by himself. And one who procures the commission of a crime is a principal. To constitute a man as principal, he must actually assist, encourage, aid and abet his accomplice in the perpetration of the crime.
Defendant claims that the State’s case against him was based on two theories: 1) that he removed the surveillance system at the victim’s residence, and, 2) that he removed the license plate from Irene Booker’s Nissan Titan truck. The State’s argument that Defendant committed an obstruction of justice includes these two asserted theories but also has a broader reach: the mere movement of the Nissan Titan truck, allegedly used in the victim’s abduction and murder or the movement/removal of the .38 caliber weapon from the crime scene would also constitute obstruction of justice if the requisite intent and knowledge mandated by La. R.S. *48114:130.1 can be shown. I find merit to the State’s argument.
Addressing only the strongest arguments asserted by the State, ie., that the movement of the Nissan Titan truck from the crime scene as well as the removal of the license plate from that truck constitutes obstruction of justice, I find the evidence supports that Defendant committed, at the very least, one act which was an ingredient of the crime or which lead to its commission as a principal: he obtained the vehicle which was used in the abduction and the murder of the victim and subsequently returned or had it returned to its owner after the murder.2
pirene Booker (“Ms. Booker”) testified that, on April 23, 2013, the day of the murder, Defendant showed up where she was staying with a friend and asked to borrow her truck for a couple of hours. Ms. Booker stated that she sometimes lent her truck, a 2009 Nissan Titan, dark gray in color (which she testified could look black), to others in exchange for drugs, an arrangement she also reported she made with Defendant for the use of her vehicle. Ms. Booker identified the Defendant as the man to whom she loaned her vehicle. She also identified the truck depicted in the surveillance video as belonging to her, the same surveillance video which established that a Nissan Titan truck was used to abduct and/or transport the victim away from his residence and in the direction of the crime scene where his body was later recovered. Ms. Booker reported that she loaned the truck to the Defendant at approximately 3:00 p.m: in the afternoon, and it was not returned until “after midnight.”3 She further testified that she called Defendant when the vehicle was not returned earlier and on time, and he told her that “We’ll be there shortly.” When the truck was subsequently returned, Ms. Booker did not know the person who returned the keys but reported that he had a hood on and was slim and tall. In addition to returning the keys to the truck, the person also left two hundred dollars in cash for Ms. Booker.4
The testimony of a single witness, if believed by the trier of fact, may be sufficient to support a conviction. State v. Watkins, 2013-1248, p. 14 (La. App. 4 Cir. 8/6/14), 146 So.3d 294, 303. In addition, a factfinder’s decision concerning the credibility of a witness will not be disturbed unless it is clearly contrary to the evidence. Id.
pHere, the jury apparently accepted Ms. Booker’s testimony that the vehicle depicted in the surveillance video was the same truck she lent to Defendant. In crediting Ms. Booker’s testimony that showed Defendant entered into and controlled the agreement to use the truck borrowed from Ms. Booker, it would be reasonable for a jury to also conclude that Defendant chose the way in which the truck was utilized while borrowed and that he controlled the time for its return to its owner. As a principal, it would be inconsequential whether Defendant was physically present in the truck at the victim’s house during the abduction, in the truck as it left the *482crime scene where the victim was shot, present when the license plate was removed from the truck, or whether he instead procured the services of others to move the truck or remove the license plate, as “all persons concerned in the commission of a crime whether present or absent and whether they directly commit the act constituting this offense, aid and abet in its commission, or directly or indirectly counsel or procure another to commit the crime are principals.” La. R.S. 14:24 (emphasis added).
Additionally, the knowledge requirement to prove obstruction of justice pursuant to La. R.S. 14:130.1(A) is met if the perpetrator merely knows that an act “reasonably may” affect a “potential” or “future” criminal proceeding. Powell, 2015-0218 at p. 11, 179 So. 3d at 728 (citing State v. Jones, 2007-1052, p. 9 (La. 6/3/08), 983 So.2d 95, 101). A defendant must have tampered with evidence “with the specific intent of distorting the results” of a criminal investigation. See La. R.S. 14:130.1(A)(1). In this regard, the State offered a trove of evidence tending to show that Defendant had the specific intent to tamper with evidence (the truck and the license plate, in my example) in order to “distort the results” of a criminal investigation.
First, the jury heard substantial evidence which tended to establish that Defendant was engaged in a romantic relationship with the victim’s wife, Charity | Nguyen (“Ms. Nguyen”), providing a possible motive for the victim’s murder and providing Defendant with an incentive to thwart any future criminal investigation. Ms. Nguyen herself admitted that she began having a sexual relationship with Defendant immediately after the victim was killed.5 Additionally, the testimony of Detective Hamilton (“Det. Hamilton”) established that, during his surveillance of Ms. Nguyen’s business shortly after the murder, he observed an Asian male who was smoking a cigarette on the front porch of the business who “looked very comfortable.” Det. Hamilton also noticed a white Lexus parked at the business. Det. Hamilton took a photograph of the individual. When he next asked Ms. Nguyen to identify the male in the photograph, she incorrectly identified him as her landlord’s grandson although Det. Hamilton later learned that the man in the photograph was Defendant. Det. Hamilton’s investigation also established that Defendant was in possession of Ms. Nguyen’s white Lexus vehicle, having taken ownership of the Lexus prior to the murder.6 Furthermore, when Det. Hamilton attempted to execute arrest warrants for Ms. Nguyen and Defendant, he found them both together at Ms. Nguyen’s sister’s home.
Additional circumstantial evidence of a romantic relationship between Defendant and Ms. Nguyen was provided by Rydell Stipe (“Mr. Stipe”), a witness for the State. Mr. Stipe testified that he lived across the street from the victim’s store and knew the victim well, having performed work both at the store and the victim’s house. Mr. Stipe reported that the day after he learned the victim was killed, he entered the store and saw Ms. Nguyen and Defendant in the store together. Ms. Nguyen, however, told Mr. Stipe that Defendant was her brother. He had never seen Defendant at the store before and thought the body language |7between Ms. Nguyen and Defendant “told on them.” He asked Ms. Nguyen what happened to the victim and she responded that the victim *483had a heart attack. Later on that same day, Mr. Stipe went back to the store and saw Defendant and Ms. Nguyen kissing each other and smoking a cigarette. He subsequently informed Det. Hamilton of what he had witnessed and identified Defendant from a surveillance video. Based on the significant evidence presented by the State to demonstrate a romantic relationship between Defendant and Ms. Nguyen, a reasonable jury could have found that Defendant and Ms. Nguyen were working in concert and both were “concerned” in the victim’s death because of their intimate relationship. Further, the jury could have believed that each one lied to protect the identity of the other and/or to preserve the secrecy of their intimate relationship because, as principals, they were both involved in the death of the victim. Moreover, the jury reasonably could have inferred that Defendant’s procurement of the truck was done in furtherance of this objective.7
The State also was able to present evidence to the jury to show that the Defendant and Ms. Nguyen acted in concert when they approached Joseph Hoang, requesting that he kill the victim. When he angrily rebuffed them, both Defendant and Ms. Nguyen on separate occasions repeated the request that he kill the victim, with Defendant specifically offering Joseph Hoang cash and drugs in exchange as well as a .38 caliber gun to accomplish the deed. The victim was found murdered about three weeks after these meetings, shot twice with a .38 caliber handgun.
The jury also could have reasonably concluded that Defendant had the requisite intent to commit the crime of obstruction of justice because Defendant was implicated in the crime by Ms. Nguyen, his co-defendant. Although Ms. IsNguyen denied that she had conspired with Defendant to kill the victim, the State was able to show that she gave several conflicting accounts of what happened to her husband. First, Ms. Nguyen told the police she knew nothing about her husband’s abduction; then she altered her story to say an unknown black male had taken the victim from their home. Eventually, as the trial date approached, she admitted that Defendant had killed the victim.8 Ms. Nguyen also admitted that, on the day her husband was abducted, she met Defendant at his apartment, where he told her that he was going to “finish” the victim, a threat which she did not report to anyone. When Defendant came to her the next morning, reporting that he had, in fact, “finished” the victim,9 she never called the police to report the victim’s disappearance.10
In State v. Mack, the Louisiana Supreme Court reviewed a murder conviction based primarily on circumstantial evidence. State v. Mack, 2013-1311 (La. 5/7/14); 144 So.3d 983. The defendant in Mack was convicted as being a principal to murder based on the direct evidence of a *484threat made to the victim twenty minutes before he was killed and the circumstantial evidence consisting of cell phone records that tied the defendant’s cell phone number to that of the shooter and an unknown third party. The Mack Court found that jurors had an evidentiary basis for rejecting the defendant’s hypothesis of innocence and had rationally refused to accept what would otherwise be an “extraordinary coincidence”—that the calls were not interrelated with the threat made so close in time to the murder of the victim. Id. at 11-12, 144 So.3d at 990. The Court noted:
IflTo preserve the role of the fact finder, ie., to accord the deference demanded by Jackson [v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)], this Court has further subscribed to the general principle in cases involving circumstantial evidence that when the fact finder at trial reasonably rejects the hypothesis of innocence advanced by the defendant, “that hypothesis falls, and the defendant is guilty unless there is another hypothesis which raises a reasonable doubt.” State v. Captville, 448 So.2d 676, 680 (La.1984). A reasonable alternative hypothesis is not one “which could explain the events in an exculpatory fashion,” but one that “is sufficiently reasonable that a rational juror could not ‘have found proof of guilt beyond a reasonable doubt.’” Id. (quoting Jackson). Thus, in all cases, the Jackson standard does not provide a reviewing court with a vehicle for substituting its appreciation of what the evidence has or has not proved for that of the fact finder. State v. Pigford, 05-0477, p. 6 (La. 2/22/06), 922 So.2d 517, 521; State v. Robertson, 96-1048 (La. 10/4/96), 680 So.2d 1165, 1166. A reviewing court may impinge on the “fact finder’s discretion ... only to the extent necessary to guarantee the fundamental due process of law.” State v. Mussall, 523 So.2d 1305, 1310 (La.1988).
Id. at pp. 9-10, 144 So.3d at 989 (emphasis added). After giving deference to the trier of fact’s resolution of conflicting inferences, the Louisiana Supreme Court held that the evidence was sufficient to convince a rational trier of fact beyond a reasonable doubt that the defendant was a principal to the victim’s murder. Id. at pp. 13-14, 144 So.3d at 991-92.
In the present case, the State relied on direct evidence that Defendant had borrowed a Nissan Titan truck from Ms. Booker, a truck which Ms. Booker identified as belonging to her after she viewed it on the surveillance video which captured the victim’s abduction. The defense’s hypothesis of innocence is that different witnesses gave variable descriptions of the Nissan Titan truck’s color (dark gray, silver or black), thus a different truck must have been used for the crime than the one borrowed by Defendant. However, Ms. Booker testified that the color of the truck could vary depending on the lighting. The jury, having heard direct evidence that Ms. Booker had loaned her truck out to Defendant on the same day as the murder and that it was returned shortly after the murder, coupled with the direct evidence that a few scant weeks before the victim’s murder, the | ^Defendant and Ms. Nguyen had sought to hire someone to kill the victim, along with all of the direct and circumstantial evidence of a romantic relationship between Ms. Nguyen and Defendant, apparently rejected such an “extraordinary coincidence”. Instead, the jury apparently accepted Ms. Booker’s testimony about the color variations and rejected Defendant’s hypothesis of innocence.
With regard to the removal of the license plate, the defense postures that there is no direct evidence that the removal was done by Defendant and, further*485more, that it may have been one of other license plates which went missing in Ms. Booker’s neighborhood. First, under the law of principals, Defendant did not have to personally remove the license plate from the truck—whether present or absent and whether he directly committed the act constituting the offense, aided or abetted in its commission, or directly or indirectly counseled or procured another to commit the crime, he is guilty as a principal.11 La. R.S. 14:24. Second, considering the direct evidence that Defendant was the one controlling the borrowing and the return of the truck to Ms. Booker on the day of the victim’s murder, as well as all the other evidence including the attempt to hire someone to kill the victim by Defendant and Ms. Nguyen and the evidence of their relationship, the jury could rationally have rejected the idea that the license plate had “coincidentally” gone missing without any connection to the fact that it was loaned to Defendant.12
In sum, given the wealth of evidence presented to the jury which linked Defendant and Ms. Nguyen as principals with a common criminal motive, coupled with what would otherwise be an “extraordinary coincidence” in that Defendant borrowed the Nissan Titan truck from Ms. Booker on the very same afternoon as the victim’s murder and returned the truck within hours of the killing of the victim, |nand that the license plate was missing after the truck was returned to its owner, viewing the evidence in the light most favorable to the prosecution, it is not unreasonable that the jury concluded Defendant was responsible for moving the truck in and out of the crime scene and/or removing the license plate from the truck, all in an attempt to obstruct justice. I would therefore deny Defendant’s claim that the evidence was insufficient to support his conviction, affirm the conviction and address Defendant’s remaining claims regarding his multiple offender adjudication and sentencing.13

. No objection was lodged to the jury instructions on the law of principals.


.Although I concentrate on what I find are the State’s strongest arguments regarding obstruction of justice, that focus does not negate the State’s contention that the evidence was sufficient under Jackson, supra, to establish that Defendant, as a principal, was guilty of obstruction of justice based on removal of the surveillance system or the removal of the murder weapon from the crime scene.


. The victim died of gunshot wounds at approximately 11:30 p.m. that evening.


. Det. Hamilton, recalled by the defense, reported that Ms. Booker told him she was given $120 by Defendant.


. Ms. Nguyen claimed the relationship was coerced.


. Defendant claimed that he did not know Ms. Nguyen although his brother did, when he was interviewed by Det. Hamilton,


. Although the jury hung on the substantive counts of conspiracy to commit second degree murder, solicitation to commit second-degree murder, and, second degree murder, the jury apparently found some of the testimony regarding Defendant and Ms. Nguyen concerning as the jury did not acquit on these charges.


. Ms. Nguyen insinuated that Defendant killed the victim over money.


. Ms. Nguyen claimed she thought Defendant meant he had beaten the victim.


. The victim, in fact, was never identified until three days after he was murdered because no one had reported him missing. Also, despite Ms. Nguyen’s claim that she had called the victim's phone several times after his disappearance, an investigation of her phone records showed she had never once called the victim after the day on which he was killed.


. Ms. Booker's testimony hinted that Defendant was working with others when she stated that he told her, “Well be there shortly.”


. A jury could also have reasonably believed that the payment of additional cash to Ms. Booker upon return of the truck was compensation for the missing license plate.


. To the extent that Defendant's assignments of error numbered two and three, i.e., that the district court erred in denying his motion for new trial and in denying his motion for judgment notwithstanding the verdict, are also grounded on his claims of insufficient evidence, I would find that those claims have no merit. With regard to Defendant’s fourth claim that the trial court erred in failing to declare a mistrial, I find no error in the district court’s ruling that the admission of evidence of the drug exchange in return for use of the truck was admissible as res gestae evidence. Moreover, in light of the substantial evidence presented at trial, as discussed herein, any error in admitting this evidence would be harmless. However, since the majority opinion pretermitted Defendant's claims of a faulty multiple bill adjudication and an excessive sentence, I decline to address those claims.